Affirmed and Memorandum Opinion filed March 26, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00864-CV

                         ROBERT BURTON, Appellant
                                         V.
LEAWOOD HOMEOWNERS ASSOCIATION, LLP, AND INDEPENDENT
      MANAGEMENT & INVESTMENTS, LLC, Appellees

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1070467


                  MEMORANDUM OPINION

      Robert Burton intervened in the de novo appeal of this forcible detainer
action and asserted claims against Leawood Homeowners Association, LLP and
Independent Management & Investment, LLC (collectively, Leawood). The county
civil court at law dismissed Burton’s claims for lack of subject matter jurisdiction.
We affirm. 1

       The forcible detainer action was originally brought in justice court by
Leawood against Shannon Havard, who is not a party to this appeal. 2 After Burton
filed his petition in intervention, Leawood moved to dismiss his claims. The
county court granted the motion. Burton thereafter filed an amended petition,
alleging additional tort claims against Leawood, including a claim under Rule of
Civil Procedure 13 for filing a frivolous lawsuit.3 Tex. R. Civ. P. 13. Leawood
again moved to dismiss Burton’s claims. The county court dismissed them for lack
of jurisdiction and rendered final judgment. On appeal, Burton contends in three
issues that the county court erred in (1) dismissing his claims for lack of
jurisdiction, (2) failing to award him sanctions under Rule 13, and (3) failing to
award him prejudgment interest.


       1
          In his petition in intervention, Burton listed Leawood’s attorney as “[n]on-[p]arty
Wayman Prince.” Burton sought damages against Prince and Leawood. On appeal, Burton
argues that Prince is a party to this appeal, but the notice of appeal does not reference Prince.
Because we conclude the trial court did not err in dismissing all of Burton’s claims for lack of
subject matter jurisdiction, we need not decide whether Prince was properly joined as a party in
the county court or is an appellee. Burton asked this court to render judgment against Prince for
his failure to file an appellee’s brief. Burton has not cited any authority that would allow this
court to do so. See Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931–32 (Tex.
App.—Houston [14th Dist.] 2008, no pet.) (“It is not this court’s duty to review the record,
research the law, and then fashion a legal argument for appellant when she has failed to do so.”);
Tex. R. App. P. 38.1(i) (“The [appellant’s] brief must contain a clear and concise argument for
the contentions made, with appropriate citations to authorities and to the record.”).
       2
         Jurisdiction to hear a forcible detainer action is expressly given to the justice court of
the precinct where the property is located and, on appeal, to the county court at law for trial de
novo. Goodman-Delaney v. Grantham, 484 S.W.3d 171, 173 n.3 (Tex. App.—Houston [14th
Dist.] 2015, no pet.).
       3
           In addition to the claim under Rule 13, Burton brought claims for various torts and for
violations of (1) section 12.002 of the Civil Practice and Remedies Code, which creates a private
cause of action against a person who makes, presents, or uses “a document or other record
with . . . knowledge that the document or other record is a fraudulent court record or a fraudulent
lien or claim against real or personal property or an interest in real or personal property,” (2) the
Texas Deceptive Trade Practices Act, and (3) the Texas Penal Code.

                                                 2
       In his first issue, Burton argues that the county court should have denied
Leawood’s motion to dismiss on the grounds of waiver, laches, or quasi-estoppel.
Leawood argues that the county court was required to dismiss the claims because it
lacked subject matter jurisdiction over Burton’s claims. We agree with Leawood.

       An action for forcible detainer is intended to be a speedy, simple, and
inexpensive means to obtain immediate possession of property. Marshall v. Hous.
Auth. of City of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006); Olley v. HVM,
L.L.C., 449 S.W.3d 572, 575 (Tex. App.—Houston [14th Dist.] 2014, pet. denied).
Judgment of possession in a forcible detainer action is not intended to be a final
determination of whether the eviction is wrongful; rather, it is a determination of
the right to immediate possession. 4 Marshall, 198 S.W.3d at 787 (citing Tex. Prop.
Code § 24.008 (providing that a suit for forcible detainer “does not bar a suit for
trespass, damages, waste, rent, or mesne profit”)); Olley, 449 S.W.3d at 575.
Accordingly, the only issue in a forcible detainer action is the right to possession of
the premises. Olley, 449 S.W.3d at 575. Thus, justice and county courts at law lack
subject matter jurisdiction over claims brought in a forcible detainer action that do
not involve the right to possession. See Maxwell v. U.S. Bank Nat’l Ass’n, No. 14-
12-00209-CV, 2013 WL 3580621, at *2 (Tex. App.—Houston [14th Dist.] July 11,
2013, pet. dism’d w.o.j.) (mem. op.). The parties cannot waive subject matter
jurisdiction. See id.

       Our sister court held that a county court at law lacked jurisdiction over
counterclaims and third-party claims filed in the de novo appeal of a forcible
detainer action. Hong Kong Dev., Inc. v. Nguyen, 229 S.W.3d 415, 435 (Tex.

       4
        A forcible detainer action is cumulative, not exclusive, of other remedies. Olley, 449
S.W.3d at 575 n.3. Thus, a forcible detainer suit in justice court may be brought concurrently
with a proceeding in a different court even if the other proceeding may result in a different
outcome than the forcible detainer suit. Id.

                                              3
App.—Houston [1st Dist.] 2007, no pet.). In reaching this conclusion, the court
reasoned that the county court at law lacked subject matter jurisdiction over the
counterclaims and third-party claims, raised for the first time on appeal, because
the court was exercising its appellate jurisdiction over the forcible detainer action
filed in the justice court and its review therefore was limited to the claims that
could be brought in the justice court. Id. The counterclaims and third-party claims
could not be brought in the forcible detainer action because they did not concern
the right to immediate possession and the claimant was not seeking damages
“suffered for withholding or defending possession of the premises during the
pendency of the appeal.”5 Id. at 435–36. Similarly, here, Burton’s claims do not
fall into one of these categories. Thus, the county court could not exercise
jurisdiction over the claims. See id.

       Burton argues that Leawood waived its right to object to the county court’s
lack of jurisdiction. According to Burton, this case is akin to a party’s failure to
object when a trial court proceeds after the imposition of certain bankruptcy stays.
The supreme court has held that such failure waives error. Roccaforte v. Jefferson
Cnty., 341 S.W.3d 919, 923 (Tex. 2011); see also Escalante v. Rowan, 251 S.W.3d
720, 724–25 (Tex. App.—Houston [14th Dist.] 2008) (“[T]he failure to object
based on this stay waives any error that the trial court may have committed by
failing to stay the proceedings during the pendency of the interlocutory appeal.”),
rev’d on other grounds, 332 S.W.3d 365 (Tex. 2011). In so concluding, the high
court noted that such a stay “differs from a situation in which the relevant statute
vests ‘exclusive jurisdiction’ in a particular forum.” Roccaforte, 341 S.W.3d at


       5
         See Tex. R. Civ. P. 510.11 (providing that damages permitted on appeal from a forcible
detainer action are those “suffered for withholding or defending possession of the premises
during the pendency of the appeal,” which may include but are not limited “to loss of rentals
during the pendency of the appeal and [certain] attorney fees in the justice and county courts”).

                                               4
923. Here, as discussed, in a forcible detainer action, the justice court is vested
with jurisdiction only to determine the right to possession. Accordingly, these facts
are distinguishable from the facts in Roccaforte. 6

       We conclude that Leawood did not waive its right to object to the county
court’s jurisdiction over Burton’s claims. 7 We further conclude that the county
court lacked subject matter jurisdiction and thus was required to dismiss Burton’s
claims.

       We overrule Burton’s first issue and do not reach the merits of Burton’s
second and third issues complaining of the trial court’s failure to award Rule 13
sanctions and prejudgment interest, as the trial court lacked jurisdiction over
Burton’s claims. We affirm the judgment of the trial court.




                                              /s/       Frances Bourliot
                                                        Justice



Panel consists of Justices Christopher, Bourliot, and Spain.




       6
          Another distinguishing factor is that Leawood filed motions to dismiss Burton’s claims
for lack of jurisdiction in the trial court and thus did not fail to object to the court’s lack of
jurisdiction.
       7
          Burton argues in his reply brief that appellees waived their arguments on appeal by
failing to raise them in the trial court. Because subject matter jurisdiction cannot be waived, this
argument is without merit.

                                                    5